DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janiuk (8,550,786).
Janiuk discloses an airfoil (105) comprising a leading edge at intersection (215) and a trailing edge at intersection (220), as shown in Figures 1 and 2.  A suction side facing reference number (210) and a pressure side facing reference number (205), as shown in Figure 2.  A leading airfoil portion extends from the leading edge at intersection (215) to point (245) and a trailing airfoil portion extends from point (245) to trailing edge at intersection (220), as shown in Figure 2.  The .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Janiuk (8,550,786) in view of Roberts et al. (7,329,965).
Janiuk discloses a plurality of the airfoils (105) are provided on a turbine rotor (110) to form a turbine, as shown in Figure 1.  The first curved surface connects the pressure side with the suction side surface, as shown in Figure 2.  The second curved surface (230) connects the suction side surface with the suction side of the trailing airfoil portion, as shown in Figure 2.  In reference to claim 15, the first curved surface includes a first elliptic surface and the second curved surface (230) includes a second elliptic surface, as shown in Figure 2.  However, Janiuk does not disclose a plurality of turbine rotors.
Roberts et al. teaches providing a turbine with a plurality of turbine rotors, as shown in Figure 5a.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine of Janiuk with multiple turbine rotors, as taught by Roberts et al., to increase the amount of energy the turbine can produce.  
Allowable Subject Matter
Claims 4, 7-10, 12-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        December 1, 2021